PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KUZNIECKY et al.
Application No. 15/121,714
Filed: 25 Aug 2016
For Minimally Invasive Subgaleal Extra-Cranial Electroencephalography (EEG) Monitoring Device
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on July 29, 2021.

The above-identified application became abandoned due to the June 1, 2021 decision of the Board for Patent Appeals and Interferences which upheld the Examiner’s rejections.  The application became abandoned by operation of law on August 3, 2021, the expiration of the period for seeking judicial review of the decision,1 and it is noted that extensions of time pursuant to 37 C.F.R. § 1.136(a) were not available.  A Notice of Abandonment was mailed prior to that date on June 7, 2021.

With this petition, Petitioner has asserted that the holding of abandonment should be withdrawn due to the fact that the period for seeking court review had not yet expired.  It is noted a Request for Continued Examination (RCE) was filed on July 29, 2021 pursuant to 37 C.F.R. § 1.114(a)(3), along with the associated fee and both an amendment and remarks. 

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a response was timely submitted.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, and jurisdiction over this application is transferred to the Technology Center, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the submission under 37 C.F.R. § 1.114 - the amendment and remarks filed on July 29, 2021 - can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 See 37 C.F.R. § 90.3 and MPEP § 1216(IV).
        
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).